ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that BRETT K. KATES of CHERRY HILL, who was admitted to the bar of this State in 1987, be suspended from the practice of law for a period of three months, for failure to act with reasonable diligence, in violation of RPC 1.3; failure to comply with a client’s reasonable request for information about the status of a matter, in violation of RPC 1.4(a); and failure to cooperate fully with the ethics authorities, in violation of RPC 8.1(b), and good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted and BRETT K. KATES is hereby suspended from the practice of law for a period of three months, effective August 1, 1994, and until further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Regulation 28 of the Administrative Guidelines Governing Suspended Attorneys; and it is further
*103ORDERED that respondent reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.